Citation Nr: 0708485	
Decision Date: 03/21/07    Archive Date: 04/09/07

DOCKET NO.  03-01 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for post-operative residuals of a total 
left hip replacement, as a result of treatment received from 
a Department of Veterans Affairs medical facility.

2.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for degenerative arthritis of the left hip, status 
post left hip replacement.

3.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for degenerative arthritis of the right hip, 
status post right hip replacement.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1950 to April 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied entitlement to § 1151 compensation 
for the left hip and denied a petition to reopen claims for 
service connection for degenerative arthritis of the hips.

The veteran testified at a December 2003 informal hearing at 
the RO and before a Decision Review Officer in December 2004.  
Transcripts have been associated with the file.

This claim was remanded by the Board in October 2005 pursuant 
to the veteran's hearing request.  The veteran testified 
before the undersigned at a February 2006 hearing at the RO.  
A transcript has been associated with the file.

In April 2006, the Board granted a February 2006 motion to 
advance the case on the docket.  See 38 U.S.C.A. § 7107; 38 
C.F.R. § 20.900(c) (2006).

The Board remanded this case in April 2006 for further 
development and to ensure compliance with the requirements of 
the Veterans' Claims Assistance Act.

The issues of whether new and material evidence has been 
received sufficient to reopen claims for degenerative 
arthritis of the left and right hips are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran was hospitalized at a VA medical facility in 
April 1991 for the purpose of left hip total arthroplasty due 
to severe left hip degenerative joint disease.

2.  Since the April 1991 surgery, the veteran has complained 
of increased pain in his left hip, resulting in a moderate 
limp with a stiff-legged, circumduction gait and pain lasting 
from hours to constant.  On x-ray examination, the 
polyethylene implant showed eccentric wear.

3.  The veteran's left hip arthroplasty residuals were not 
the result of any carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of the VA.


CONCLUSION OF LAW

Compensation under 38 U.S.C.A. § 1151 for a left hip 
disability, claimed to result from treatment received at a VA 
medical facility, is not warranted.  38 U.S.C.A. § 1151 (West 
2002 and Supp. 2005); 38 C.F.R. § 3.361 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. § 1151 Compensation

The veteran contends, in essence, that he has a left hip 
disability as a result of his total hip replacement performed 
in April 1991 at the VA Medical Center in Dallas, Texas.  He 
claims that his left leg is now three quarters of an inch 
longer than his right leg, leading to additional disability 
entitling him to compensation under 38 U.S.C.A. § 1151.  He 
also points to records following his surgery that show a 
fracture of the left femur as possible evidence that the 
surgery was not adequately performed.  For the reasons that 
follow, the Board concludes that § 1151 benefits are not 
warranted.

38 U.S.C.A. § 1151(a) grants compensation for qualifying 
disabilities to veterans in the same manner as if such 
disability were service-connected, under certain 
circumstances. See also 38 C.F.R. § 3.361 (2006).  First, the 
disability must be caused by hospital care, medical or 
surgical treatment, or examination furnished the veteran by 
VA, and the proximate cause of the disability was (a) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or (b) an event that was not reasonably 
foreseeable. 38 U.S.C.A. § 1151(a)(1); 38 C.F.R. § 3.361(d). 
To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent. See 38 C.F.R. § 3.361(d)(1) 
(2006).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen. The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided. 
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32. See 38 C.F.R. § 3.361(d)(2) (2006).

Second, there must be evidence of additional disability, as 
shown by comparing the veteran's condition before and after 
the VA medical care in question. 38 C.F.R. § 3.361(b). In 
determining whether disability resulted from disease or 
injury or aggravation of an existing disease or injury 
suffered as a result of VA care, the evidence must show 
actual causation rather than coincidental occurrence. 38 
C.F.R. § 3.361(c)(1). Finally, the disability must not be the 
result of the veteran's willful misconduct. 38 U.S.C.A. § 
1151(a); 38 C.F.R. § 3.301(c)(3).

Effective September 2, 2004, the regulations pertaining to 
claims for compensation pursuant to 38 U.S.C.A. § 1151 filed 
on or after October 1, 1997 were amended. See 69 Fed. Reg. 
46,426 (Aug. 3, 2004). Those regulations largely implemented 
the provisions of 38 U.S.C.A. § 1151 and were codified at 38 
C.F.R. § 3.361.  The RO did not explicitly provide notice of 
38 C.F.R. § 3.361 to the veteran.  However, this new 
regulation merely codified the existing statutory provisions 
of 38 U.S.C.A. § 1151.  The language of the new regulation is 
in no way liberalizing and is not significantly different 
from the standard considered in the RO's adjudication of the 
veteran's claim. The veteran was clearly advised of the 
provisions of 38 U.S.C.A. § 1151.  The Board also points out 
that the new regulation includes several provisions already 
contained in the former regulation codifying 38 U.S.C.A. § 
1151 (38 C.F.R. § 3.358) of which the veteran was also 
apprised.  Therefore, he is not prejudiced by Board's 
application of 38 C.F.R. § 3.361 without first remanding the 
case to the RO.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  There is 
no indication in the record that the veteran is a physician.  
Therefore, as a layperson he is not competent to provide 
evidence that requires medical knowledge because he lacks the 
requisite professional medical training, certification and 
expertise to present opinions regarding diagnosis and 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The evidence of record clearly shows that in April 1991, the 
veteran was admitted to the VA Medical Center in Dallas, 
Texas.  He had been diagnosed with degenerative arthritis of 
both hips and had previously undergone a total replacement of 
the right hip.  The left hip had been treated conservatively, 
however, the veteran complained of increasing pain.  The 
veteran had a total left hip replacement at the hospital.  A 
May 5, 1991 treatment note stated that post-operative x-rays 
showed a break in the femur, but that x-rays since have not 
shown a break.  This satisfies the element of a § 1151 claim 
concerning treatment for the claimed condition by VA.  

Turning to the element of additional disability, the veteran 
has submitted the report of Dr. Schmidt, a private physician 
who assessed him in December 2003.  The report indicates that 
the veteran had a moderate limp with a stiff-legged, 
circumduction gait and pain lasting from hours to constant.  
The doctor described the pain as "peri-trochanteric" in 
location.  He indicated that the left leg was 5/8 of an inch 
longer than the right.  On x-ray, the doctor noted evidence 
of eccentric wear on polyethylene liner of the hip implant.  
There is no mention of whether the veteran has additional 
disability or fault or negligence on the part of VA.

This issue was forwarded for a November 2006 VA medical 
opinion as to whether there was any carelessness, negligence 
or fault on the part of the doctors who performed the left 
hip replacement, to include whether the veteran had 
additional disability as the result of the procedure.  The 
examiner noted that the fracture found in the post-operative 
x-rays was an artifact ("a substance or structure not 
naturally present in living tissue, but of which an authentic 
image appears in a radiograph," Dorland's Illustrated 
Medical Dictionary 161 (30th ed. 2003)), because it did not 
reappear on subsequent films and his rehabilitation proceeded 
normally.  The examiner indicated that the asymmetric wear of 
the polyethylene implant is normal because weight bearing is 
asymmetric.  In fact, given that the veteran has had the 
implant for fifteen years, wear is "to be expected.  He is 
at or beyond the expected normal life of this hip 
replacement."  The examiner also stated that the file 
"shows no failure to provide the normal reasonable care 
during and after his surgery."  

The Board finds that there is no competent medical evidence 
of fault or negligence of the part of VA.  The November 2006 
VA examiner's opinion is the only competent medical evidence 
of record regarding the manner and expected sequelae of a 
total hip replacement procedure.  The veteran is not 
qualified to offer such an opinion.  See Espiritu, supra.  
Without competent medical evidence of fault or negligence, 
the claim must fail.  See 38 C.F.R. § 3.358, supra.  

The Board finds that the preponderance of the evidence is 
against the veteran's claim.  Consequently, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).


II. Veterans Claims Assistance Act

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

Letters dated in March 2005 and May 2006 fully satisfied the 
duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio, at 187.  Although this letter was 
not sent prior to initial adjudication of the veteran's 
claim, this was not prejudicial to him, since he was 
subsequently provided adequate notice with a lengthy period 
of time to respond with additional argument and evidence and 
the claim was readjudicated and an additional supplemental 
statement of the case (SSOC) was provided to the veteran in 
December 2006.  See Prickett v. Nicholson, 20 Vet. App. 370 
(2006).  The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The 2006 letter asked him to send any relevant 
information or evidence in his possession to VA.  See 
Pelegrini II, at 120-121.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.  The veteran notified the RO that he 
receives Social Security Administration (SSA) benefits.  On 
request for the veteran's file, the SSA responded in May 2006 
that the veteran's record had been destroyed.  No further 
development is warranted.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4) 
(2006).  The veteran was provided with a VA medical opinion 
in November 2006 to determine whether the veteran's treatment 
was faulty or negligent and whether he had additional 
disability, as discussed above.  Thus, VA has satisfied its 
obligation under 38 C.F.R. § 3.159.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for post-operative residuals of a total 
left hip replacement, as a result of treatment received from 
a Department of Veterans Affairs medical facility, is denied.


REMAND

The Board is obligated by law to ensure that the RO complies 
with its directives; where the remand orders of the Board are 
not complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).  

In April 2006, the Board remanded the issues of the petitions 
to reopen service connection for degenerative arthritis for 
the left and right hips for Veterans' Claims Assistance Act 
(VCAA) compliance.  The veteran's claim for service 
connection was previously denied by the Waco RO in November 
1988.  On bringing his petition to reopen, the veteran was 
provided notice of the general requirements to reopen a 
claim, but not the specific grounds of the previous denial, 
as required by Kent v. Nicholson, 20 Vet. App. 1 (2006).  The 
Board remanded the degenerative arthritis claims for Kent 
compliant VCAA notice.  

The AMC sent the veteran a May 2006 letter to fulfill VA's 
VCAA obligations.  While the issues of reopening the claims 
for the left and right hips were listed in the issues section 
of the letter, the body of the letter and the attachments do 
not address the specific grounds of the RO's November 1988 
denial.  There is no subsequent communication from the AMC to 
the veteran which would correct these deficiencies.  In 
short, the AMC wholly disregarded the Board's instruction.

Accordingly, under the rule of Stegall, the Board must remand 
these claims again.  The Board regrets that these claims must 
be remanded for the third time.  The Board cannot, however, 
proceed without ensuring that the veteran has been afforded 
all due process.

Accordingly, the case is REMANDED for the following action:

1.  Provide to the veteran all 
notification action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), Kent v. Nicholson, 20 Vet. App. 1 
(2006), with respect to the claim.  The 
notice should provide the specific grounds 
for the RO's November 1988 denial.  The 
notice should also inform the veteran that 
he should provide VA with copies of any 
evidence relevant to the claim that he has 
in his possession.  Any notice given, or 
action taken thereafter, must comply with 
current, controlling legal guidance.  

2.  Then, the AMC should readjudicate the 
claims.  If the benefits sought are not 
granted, the veteran and his 
representative should be furnished a SSOC 
and afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


